Citation Nr: 1104237	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-28 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 

2. Entitlement to an evaluation in excess of 10 percent for 
status post mortar wound to the abdomen with bowel perforation, 
and surgical removal of shrapnel and repair of perforated bowel, 
secondary to gunshot wound with small hiatal hernia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 
1970.   

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2008 by the Department of 
Veterans Affairs (VA), Jackson, Mississippi, Regional Office 
(RO).  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in September 2010.  A transcript 
of this proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected 
PTSD (currently evaluated as 30 percent disabling) and service-
connected status post mortar wound to the abdomen with bowel 
perforation (currently evaluated as 10 percent disabling).  The 
Veteran has not undergone VA compensation medical examination for 
these disabilities since September 2008.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (finding that fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination).  

With respect to PTSD, at his September 2010 Travel Board hearing 
before the undersigned, the Veteran and his wife testified that 
the disorder has significantly worsened since his last VA 
examination.  See Hearing Transcript, p. 10.  For example, the 
Veteran indicated that he experiences frequent nightmares, 
intrusive thoughts, and increased isolation.  Moreover, recent VA 
treatment records dated in February 2009 reflect an increase in 
PTSD symptomatology, including frequent insomnia and decreased 
memory and concentration; in addition, his Global Assessment of 
Functioning (GAF) score was 43, which indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, or 
school functioning (e.g. no friends, unable to keep a job).  
Based on the foregoing, the Veteran should be scheduled for a VA 
examination in order to assess the current nature and severity of 
his service-connected PTSD.  

The Veteran contends that he experiences a number of symptoms 
which he believes are related to his status post mortar wound to 
the abdomen with bowel perforation and hernia.  These symptoms 
include (but are not limited to) the following: extreme 
constipation, burning/aching pain, and muscle strain/injury.  By 
way of history, the Veteran's service treatment records indicate 
that he was wounded secondary to shrapnel in the abdomen with 
associated bowel perforation.  He underwent exploratory 
laparotomy with removal of shrapnel and perforated bowel repair.  
He specifically asserts that he has been experiencing a slow, 
insidious onset of constipation and pain in the left midline 
abdomen since his abdominal injury/surgery in-service.  He is 
currently rated under Diagnostic Code 7339, which relates to 
post-operative ventral hernias.  However, the Veteran contends 
that he has never been diagnosed with, or even experienced any 
symptoms of, a hernia.  

In this regard, the medical record currently contains conflicting 
information with respect to the nature and severity of the 
Veteran's residuals of a mortar wound to the abdomen.  For 
example, at a May 1992 VA examination, the Veteran was diagnosed 
with chronic constipation and abdominal cramps following 
intestinal injury with shrapnel.  The VA examiner also identified 
a small, sliding hiatal hernia.  Conversely, at an August 2004 VA 
examination, the examiner diagnosed the Veteran with status post 
mortar wound to the abdomen with bowel perforation with surgical 
removal of shrapnel and repair of perforated bowel, but he found 
no evidence of hernia.  The examiner also opined that the 
Veteran's chronic constipation was not related to his 
wounds/surgical repair, reasoning that the Veteran had only been 
treated for constipation in the last ten years.  However, the 
examination in 1992 was more than 10 years earlier, thereby 
potentially undermining the opinion of the examiner in 2004.  
Additionally, in a report from a November 2008 CT scan, it was 
noted that there was evidence of an umbilical hernia which was 
thought could be "possibly related to prior surgery."  

Based on the evidence outlined above, the Board finds that the 
Veteran should be afforded another VA examination to determine 
what residuals, if any, stem from the service-connected abdominal 
disability.  This examination should include, but not be limited 
to, an examination of any residual muscle injuries, 
gastrointestinal/digestive system and or hernia disabilities, and 
scarring.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated 
from April 2009 to the present.

2.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
severity of his PTSD.  The claims file should 
be made available to and reviewed by the 
examiner and a complete rationale should be 
provided for any opinion expressed.  The 
examiner should specifically address any 
social and occupational impairment that is 
caused by the Veteran's PTSD.  The examiner 
should also indicate the impact, if any and 
to the extent it can be separated, that is 
attributable to the Veteran's non-service 
connected Parkinson's disease.

3.  The Veteran should be scheduled for a VA 
examination to determine what residual 
symptoms, if any, the Veteran has as a result 
of his status post mortar wound to the 
abdomen with bowel perforation and surgical 
removal of shrapnel and repair of perforated 
bowel residuals, to include, if present, 
residuals associated with small bowel 
obstruction (or any other 
digestive/gastrointestinal system residuals), 
nerve entrapment, abdominal muscle injury, 
scarring, and/or hernia.  

All symptoms and residual disabilities 
associated with the service-connected 
abdominal/hernia disability should be 
described.  

With respect to the Veteran's hernia, if 
identified upon examination, the examiner 
should answer the following: 

(a)  Does the Veteran's hernia more closely 
resemble that of a small hernia, which is not 
well support by a belt under ordinary 
condition, or healed ventral hernia or post-
operative wounds with weakening of abdominal 
wall and indication for a supporting belt? 

(b)  Does the Veteran's hernia more closely 
resemble that of a large ventral hernia which 
is not well supported by a belt under 
ordinary conditions?  

(c)  Does the Veteran's hernia more closely 
resemble that of a massive persistent ventral 
hernia with severe diastasis of recti muscles 
or extensive diffuse destruction or weakening 
of muscular and fascial support of the 
abdominal wall so as to be inoperable?  

4.  The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a Supplemental Statement of the Case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


